EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The title is amended to read “IMAGING DEVICE WITH FIRST TEMPERATURE DETECTION ELEMENT AND SECOND TEMPERATURE DETECTION ELEMENT FOR TEMPERATURE REFERENCE”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests the second temperature detection element being connected to the drive circuit via a second drive line and a second signal line, the drive circuit includes a switch circuit, a first current source, a second current source, a differential amplifier, and an analog-digital conversion circuit, the first signal line to which the first temperature detection 
Regarding claim 16, no prior art could be located that teaches or fairly suggests second structural body includes a second substrate, and a drive circuit disposed on the second substrate, the drive circuit includes two current sources, two amplifiers including single-end amplifiers, and two analog- digital conversion circuits, the first structural body includes a first substrate, and a first temperature detection element that is disposed on the first substrate, detects temperature on a basis of infrared rays, and is connected to a first drive line and the drive circuit, the first structural body further includes a second temperature detection element for temperature reference, the second temperature detection element being connected to a second drive line and the drive circuit, a first 
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20200059610 – directed to a differential integration circuit that generates a differential signal between a voltage of a bias line and a reference signal that reflects an element temperature and is outputted from a reference pixel of a reference pixel array in a photosensitive pixel array or outside the photosensitive pixel array.

U.S. Pat. No. 7361899 – directed to optical black pixels, thermal black pixels, and thermal detecting pixels arranged in an array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697